Citation Nr: 1601341	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a nasal disorder (claimed as rhinitis and sinusitis).

2.  Entitlement to an effective date earlier than October 29, 2007, for the grant of service connection for a psychiatric disorder (claimed as posttraumatic stress disorder (PTSD), depression, anxiety disorder, bipolar disorder, and personality disorder).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  This appellate matter comes before the Board of Veterans' Appeals (Board) from ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A June 2009 rating decision denied service connection for rhinitis (also claimed as sinusitis).  Service connection for PTSD (also claimed as depression, anxiety disorder, bipolar disorder, and personality disorder) was granted effective October 29, 2007, in a July 2010 rating decision.  Each of these determinations was appealed by the Veteran.  He testified regarding this matter before the undersigned Veterans Law Judge at the aforementioned RO in October 2015.  For the sake of simplicity, the Board has recharacterized both issues of this matter.  The following Board decision is based on review of the claims file.


FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claim for service connection for a nasal disorder.

2.  Although untimely received, the Veteran's October 29, 2007, VA Form 9 which was accepted as the date of a claim to reopen is timely via application of equitable tolling such that the date of his original claim, December 10, 2004, is controlling.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal of entitlement to service connection for a nasal disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  
2.  The criteria for an effective date earlier than October 29, 2007, specifically an effective date of December 10, 2004, for the grant of service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.151, 3.155, 3.157, 3.159, 3.400, 19.29, 20.202, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Nasal Disorder

An appellate matter may be withdrawn as to one, some, or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the claimant or his representative.  38 C.F.R. § 20.204(a).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  At the October 2015 hearing, the undersigned noted that the Veteran desired to withdraw his appeal of entitlement to service connection for a nasal disorder.  His representative confirmed this desire.  The hearing is dated prior to this Board decision.  Withdrawal, in sum, is proper.  It follows that no allegation of any error of fact or law remains.  Dismissal of the aforementioned issue thus is warranted.

II.  Earlier Effective Date for the Grant of
Service Connection for a Psychiatric Disorder

A.  Preliminary Matters

Before addressing the merits, VA's duties to notify and to assist a claimant seeking VA benefits are notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  These duties are not applicable, however, when the law and not the evidence is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989 (2004).  That often is true with respect to earlier effective dates.  Nelson v. Principi, 18 Vet. App. 407 (2004).  The earlier effective date issue of this matter is no exception.

Of additional note is that the issue(s) on appeal must be explained, and the submission of outstanding evidence must be suggested, by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the October 2015 hearing, the undersigned identified entitlement to an effective date earlier than October 17, 2003, for the grant of service connection for PTSD (now recharacterized) as the appellate issue.  This date, which was obtained from the issue and decision sections of December 2014 statement of the case (SOC), is erroneous.  The error is not prejudicial, however.  The reasons and bases section of the SOC contains the correct date of October 29, 2007.  It is reiterated that so does the July 2010 rating decision.  Further, the Veteran and his representative make clear during the hearing that they are seeking an effective date back to October 17, 2003, or thereabout.  

Indeed, the Veteran argues for such an effective date because he believes that he first filed a service connection claim for a psychiatric disorder then.  His representative argues for an even earlier effective date because his entitlement to this benefit arose prior thereto.  Neither the Veteran nor his representative believes an effective date of October 17, 2003, already had been assigned.  They rather argue for this date or thereabout and for an even more favorable date.  Following questions mostly from the Veteran's representative to support their arguments, the undersigned explained that when the claim was filed and when the evidence first shows entitlement to the benefit sought are of primary import.  Various sources of evidence were discussed during questioning, but no outstanding evidence was identified.  As such, the undersigned did not suggest that any submissions be made.

B.  The Merits

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence.   38 C.F.R. §§ 3.400(q)-(r)).

A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  A formal claim is the use of the appropriate designated VA form to seek specific benefits.  38 C.F.R. § 3.151(a).  An informal claim is a communication conveying an intent to seek specific benefits.  38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded to the claimant.  Id.  Receipt of it within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The date of relevant VA treatment reports and the date of receipt of private treatment reports is the date of an informal claim if a relevant claim is received within one year from the date of treatment.  38 C.F.R. § 3.157(b)(1, 2).

If a notice of disagreement (NOD) is timely filed by the claimant within one year from the date of notice of a disallowance, a SOC is issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  A substantive appeal (VA Form 9) then must be filed by the claimant within 60 days from the date the SOC is mailed or the remainder of the one year period after notice of the disallowance, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  A substantive appeal identifies the issue(s) being appealed, if the claim is comprised of more than one, and presents specific arguments relating to errors of law or fact believed to have been made.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The disallowance becomes final if a timely substantive appeal is not filed.  38 C.F.R. § 20.1103.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence on a specific point or overall, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Here, neither the Veteran, nor his representative, has not argued that a service connection claim was filed for any psychiatric disorder between his discharge from service in January 1970 and January 1971.  Rather, the representative's argument is that an effective date is favorable as the date following discharge is warranted because the Veteran's psychiatric disorder onset during his service.  The timing of the Veteran's psychiatric disorder onset goes to when his entitlement to service connection for such a disorder arose.  The effective date is not controlled solely by the date entitlement arose.  The date of receipt of the claim for a psychiatric disorder also is important.  Indeed, the earliest effective date allowable is the date of receipt of the claim.  The date entitlement arose only becomes important if it is later than the date of receipt of the claim.

On October 17, 2003, the Veteran filed a pension claim.  His belief, which was expressed with some hesitation, that he filed a service connection claim for a psychiatric disorder on or about this date thus is erroneous.  It was not until December 10, 2004, that his representative filed an informal claim for an increase in service-connected depression.  No formal claim form was forwarded to the Veteran.  The one year period for receipt of the formal claim thus never began.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  However, the informal claim was processed as usual.  Jernigan, 25 Vet. App. at 220.  It specifically was processed as a service connection claim rather than an increased rating claim because service connection had not been granted for depression or for any other psychiatric disorder.  

The earliest effective date allowable, in light of the above, is the date of the informal claim.  Quarles, 3 Vet. App. at 129.  In other words, the earliest effective date allowable is December 10, 2004, unless there are treatment reports which constitute an even earlier informal claim.  No pertinent private treatment reports were received prior to December 10, 2004.  A summary of VA encounters shows that a psychiatric disorder diagnosis was made as early as January 2003.  The Veteran's first VA treatment report for such was in October 2003.  VA Dr. J.C. indicated in an December 2004 letter that the Veteran had been treated for such for "over a year now."  There accordingly is agreement that the December 10, 2004, informal claim was not received within one year from the date of the first VA treatment reports concerning a psychiatric disorder.

As such, the date of the informal claim on December 10, 2004, remains the earliest effective date allowable.  Service connection for depression, anxiety disorder, bipolar disorder, and personality disorder was denied in an August 2005 rating decision, as was service connection for PTSD.  The Veteran filed a timely NOD later that same month.  A SOC was mailed to him on August 18, 2007.  The cover letter informed the Veteran that he had 60 days from this date or the remainder, if any, of the one year period following notice of the rating decision to file VA Form 9.  It follows that there was no remainder given that the SOC was issued approximately two years after the rating decision.  The Veteran's VA Form 9 was received by VA on October 29, 2007.  Attached was documentation presenting specific arguments related to errors believed to have been made.  

A November 2007 letter notified the Veteran that his VA Form 9 was untimely because it was not received by October 18, 2007.  This letter further notified the him that the August 2005 rating decision became final since no timely VA Form 9 was received.  Finally, it notified him that his untimely VA Form 9 would be accepted as the date of a claim to reopen service connection for a psychiatric disorder.  The Veteran did not initiate an appeal of this timeliness determination.  Rather, he continued to seek service connection for a psychiatric disorder.  Service connection for PTSD ultimately was granted effective as of the October 29, 2007, date of the reopened claim in a July 2010 rating decision.  The Veteran has attempted to challenge the finality of the August 2005 rating decision by arguing that his VA Form 9 was timely.  

In doing so, the Veteran points out that his VA Form 9 were signed and dated on October 15, 2007, and submitted to his representative on October 16, 2007.  His form and attached documentation indeed are dated October 15, 2007.  They presumably were signed contemporaneously to being dated.  Yet the date of signature is not controlling.  What controls is the date of receipt.  Here, VA did not receive the VA Form 9 until after October 18, 2007.  It is undisputed that the Veteran submitted it to his representative on October 16, 2007.  He has submitted three lay statements from individuals who confirm this.  W.B. and J.D. recount the Veteran informing his life skills class of the submission, while H.S. recounts driving him and being there when the submission occurred.  A log sheet for his representative further shows that he was in the lobby on the morning of that date.

The Veteran appears to believe that receipt by his representative is equivalent to receipt by VA.  This belief is erroneous, even though the Veteran's representative is located in the same building as VA.  The previous decision that it was untimely stands.  Yet, VA's adjudication process "is not meant to be a trap for the unwary" claimant or appellant.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (quoting Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Untimeliness sometimes can be overcome.

Indeed, the actions of the RO or the Board may constitute waiver of the untimeliness of a VA Form 9.  Percy, 23 Vet. App. at 37; Gomez v. Principi, 17 Vet. App. 369 (2003); Rowell v. Principi, 4 Vet. App. 9 (1993). This usually occurs when the RO or the Board continues to process a claim notwithstanding the untimeliness of the form. Unfortunately, waiver is not for application here. The RO did not continue to process the Veteran's original claim of service connection for a psychiatric disorder. Processing rather began anew since the Veteran's VA Form 9 was accepted as a claim to reopen service connection for a psychiatric disorder.

The United States Supreme Court has held that federal courts cannot create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205 (2007).  In response, the United States Court of Appeals for Veterans Claims overturned prior decisions by holding that its jurisdictional statutes are not subject to equitable tolling.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom., Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009).  The Board, unlike the aforementioned court, is not a federal court but an appellate body within the executive branch of government.  Further, a VA Form 9 is a nonjurisdictional requirement.  Hunt v. Nicholson, 20 Vet. App. 519 (2006).  It was referred to as a claims-processing rule even after the Supreme Court decision.  

For these reasons, the Board concludes the equitable tolling is for consideration.  Physical illness may justify application of equitable tolling.  Arbas v. Nicholson, 403 F.3d 1379 (Fed. Cir. 2005).  The Veteran has not argued that any physical illness prevented him from filing his VA Form 9 on time, however.  Equitable tolling also may be justified due to mental illness.  Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Such illness must have rendered the appellant incapable of rational thought or deliberate decision making, incapable of handling his own affairs, or unable to function in society.  Id.  The Veteran's service-connected psychiatric disorder constitutes a mental illness.  Yet, he has not argued he failed to file his VA Form 9 on time for any of the aforementioned reasons.  All submissions by him convey rational thought and deliberate decision making.  He has not been found incompetent.  There is no indication of an inability to function in society.

That leaves equitable tolling due to an extraordinary circumstance. McCreary v. Nicholson, 19 Vet. App. 324 (2005). Such circumstance must be beyond an appellant's control, the untimely filing must be a direct result of it, and he must exercise due diligence in preserving his appellate rights such that a reasonably diligent appellant in the same situation would not have filed a timely appeal. Checo v. Shinseki, 748 F.3d 1373 (2014); McCreary v. Nicholson, 19 Vet. App. 324 (2005). General neglect is not an extraordinary circumstance.  Irwin v. Dep't of Veterans Affairs, 498 U.S. 89 (1990). Attorney abandonment, reliance on a VA official's incorrect statement, or misfiling at the wrong place may be such a circumstance. Sneed v. Shinseki, 737 F.3d 719 (2013); Bove v. Shinseki, 25 Vet. App. 136 (2011); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002).

Here, the Veteran has not argued that his failure to file a timely VA Form 9 was due to reliance on an inaccurate statement of a VA official.  He simply misfiled the form at the wrong location.  Attorney abandonment is impossible as his representative is a Veterans Service Organization (VSO) rather than an attorney.  Though VSOs provide invaluable assistance, they generally are not trained or licensed in the practice of law.  Comer, 552 F.3d at 1362.  Appellants like the Veteran represented by one thus essentially are proceeding on a pro se basis.  He exercised due diligence in preserving his appellate rights by submitting his VA Form 9 to his representative in time for the representative to in turn submit it to VA before the October 18, 2007, deadline.  He indeed did all he could short of submitting the form to VA himself.  

The Veteran's apparent erroneous belief that submission to his representative is a submission to VA is reiterated.  He did all he thought was required of him.  There was no general neglect.  Another veteran in his situation, believing that he had done all that was required and making a timely submission to his representative, also would not have filed a timely appeal.  Thus, the Veteran's VA Form 9 is deemed timely.  This means that the August 2005 rating decision never became final.  As such, there no longer is a reopened claim but simply an original claim.  According to the July 2010 rating decision which effectuated the grant of service connection for a psychiatric disorder, onset was during service.  The date of the aforementioned claim thus is the earliest and proper effective date.  That date is December 10, 2004.  The Veteran's claim as to the earlier effective date issue accordingly is granted.  This grant is on the preponderance of the evidence, without invoking the benefit of the doubt.  

ORDER

The appeal of entitlement to service connection for a nasal disorder is dismissed.

An earlier effective date for the grant of service connection for a psychiatric disorder, specifically December 10, 2004, is granted (subject to the law governing the payment of monetary benefits).




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


